Helm, J.
To sustain the judgment of the district court, counsel for defendant in error urge a single proposition, viz., that the amended complaint does not state facts sufficient to constitute a cause of action. The wording of this complaint might have been better, but we do not deem it fatally obnoxious to the foregoing objection. The action is based upon defendant’s negligence, and the rules of pleading applicable did not require a statement of the exact number, quality, weight, and condition of the blankets or other covering provided. The averment that plaintiff “was compelled to sleep on the cold, wet and frozen ground, without anything under him except damp branches of pine or spruce trees, and without sufficient *337blankets or bedclothes to cover him, and protect him from the cold, whereby plaintiff was taken dangerously sick from such exposure, * * * ” is, in our judgment, the allegation of a material ultimate fact. It is considerably strengthened by other averments of the complaint. But, from the language of this allegation alone, it appears that no bunk or bed of any hind' was furnished; while under that part of it which relates to covering, evidence of such primary facts as the number and quality of the blankets'provided would be admissible.
It was not necessary to allege plaintiff’s want of knowledge concerning the kind of weather he encountered at the time of contracting the illness. Under the circumstances disclosed, this became an immaterial matter. There was here no acquiescence in the alleged wrongful omission. When plaintiff reached the camp on Alpine Pass, h e, of course, became aware of the condition of the weather. He then, also, for the first time; learned the character of the accommodations furnished. But the complaint shows that immediately upon obtaining this information, he protested, and would have quit work, had not defendant promised to have the supply of beds and bedding at once made sufficient. There was thus a clear admission by defendant that the provision made in this direction was inadequate. But notwithstanding this admission, and defendant’s duty in the premises, the promise which induced plaintiff to remain was not kept, nor was anything else done to increase his- protection from the dangers naturally incident to the exposure.
But it is asserted that the damages or injuries referred to in the complaint are too remote. We accept the rule on this subject as stated by the authorities cited. The damages suffered must be “the actual, natural and approximate result of the wrong committed.” Streeter v. Marshall, 4 Colo. 535. “They must be the legitimate sequence of the thing amiss.” Cooley, Torts, 68.
That sickness and paralysis may actually, naturally *338and proximately result, and be a legitimate sequence, from sleeping several consecutive nights at the summit of. Alpine Pass, where “snow-storms prevailed almost continuously,” on wet and frozen ground, with nothing: but damp pine or spruce branches for a bed, and insufficient blankets or other covering, seems to be a reasonable proposition. We certainly cannot, purely as a matter of law, hold the contrary.
Counsel’s suggestion that people frequently incur such exposure, and that neither thesé ■ nor any other serious consequences follow, may be correct. But this fact, if it be a fact, is far from decisive as to the question of liability in cases like the one at bar. The principle above stated does not declare that the damage or injury must have resulted, or even that it must have been anticipated, in the particular, case under consideration. On the contrary, it has been well said “that the consequences of negligence are almost invariably surprises.” The expression “reasonable expectation,” frequently used in this connection, is said to mean “an expectation that some such disaster as that under investigation will occur on the long, run from a series of such negligences as those with which the defendant is charged.” Whart. Neg.. §§ 77, 78, and cases cited.
The foregoing suggestions answer all of the points specifically made in argument against the complaint by counsel for defendant in error, and we discover no other objection thereto which is fatal. ■ The judgment of the district court is accordingly reversed, and the cause remanded;

Reversed.